DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-8 and 10-24 are rejected.
	Claim 9 is objected.


Claim Objections
Claims 2-11 are objected to because of the following informalities: 
Claims 2-11: “Filter” in line 1 should be replaced with --The filter--.

Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heater, as claimed in claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 12 recites the limitations “A base assembly”, “a filter group”, “a main axis”; and “a filter cartridge” in lines 1-2 and 4, respectively.  It is not clear if these are second elements or if they are the same elements claimed in claim 1, form which claim 12 depends.
Claim 12 recites the limitation "the first engagement bodies" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the base element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the assembly axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations “A filter group”, “a main axis”, “a filter cartridge”, a base assembly”, and “second engagement members”, in lines 1-6, respectively.  It is not clear if these are second elements or if they are the same elements claimed in claim 12, form which claim 19 depends.
Claim 20 recites “and/or” in line 4.  This is confusing because it is not clear what applicant intends to claim.
Claim 22 recites “and/or” in line 6.  This is confusing because it is not clear what applicant intends to claim.
Claim 24 recites the limitation "the command member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
24 recites the limitation "the stem" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10-17 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girondi (US 2016/0375382).
	With respect to claim 1, Girondi discloses a filter cartridge 30, as shown in Fig. 1, having: a cover 22 (base assembly) for engaging the filter cartridge 30 along the main axis, as shown in Fig. 1; engagement members comprising first engagement members 311 comprised in the filter cartridge 30 and second engagement members 252 comprised in the base assembly 22, respectively specially designed to engage each other in a blocking configuration in which the filter cartridge 30 and the base assembly 22 are mutually axially blocked, as shown in Fig. 1; wherein the filter cartridge 30 extends along a cartridge axis and comprises at an axial end an engagement plane on which said first engagement members 311 are made, comprising at least two tooth elements 311 diametrically opposite the cartridge axis, as shown in Fig. 8; wherein each tooth element 311 extends in height from the engagement plane parallel to the cartridge 

    
    
    PNG
    media_image1.png
    190
    484
    media_image1.png
    Greyscale


	With respect to claim 2, Girondi discloses wherein each command device comprises a stem which extends substantially perpendicular to the tooth element 311, as shown in the figure above.

	With respect to claim 5, Girondi discloses wherein the command device is positioned at an intermediate distance between the engagement plane and the head of the tooth element 311, as shown in the figure above.

	With respect to claim 6, Girondi discloses wherein the head of each tooth element 311 comprises two engagement portions projecting with respect to said stalk in a lateral direction, creating two undercuts on opposite sides of the stalk, such that the tooth element substantially has a T shape, as shown in the figure below.

    
    PNG
    media_image2.png
    190
    849
    media_image2.png
    Greyscale


	With respect to claim 7, Girondi discloses wherein the head of each tooth element comprises a coupling portion which projects radially relative to the stalk, creating an undercut, in such a way that the tooth element substantially has an L-shape, as shown in the figure above.

	With respect to claim 8, Girondi discloses wherein said coupling portions are engaged by said second engagement members 250 in such a way as to undergo a thrust action in the radial direction during the engagement operations between the filter cartridge 30 and the base assembly 22, as shown in Fig. 1. 



	With respect to claim 11, Girondi discloses a cartridge body 21 extending along said cartridge axis between a first body plate and a second body plate, as shown in Fig. 1; a filter medium 33 housed in the cartridge body 21, as shown in Fig. 1; wherein the first body plate or the second body plate correspond with the engagement plane, presenting on the engagement plane said first engagement members 311, as shown in Fig. 1.

	With respect to claim 12, Girondi discloses a base assembly 22 having a filter cartridge 30; wherein the base assembly 22 engages said filter cartridge 30 along the main axis; said first engagement members 311 comprised in the filter cartridge 30 and second engagement members 252 which comprise for each tooth element comprised in the first engagement bodies a blocking housing 252 in which, in the blocking configuration, the tooth element 311 is housed, being of a shape complementary thereto, as shown in Figs. 13-15.



	With respect to claim 14, Girondi discloses wherein said insertion guide 253-257, 2571, 2572 is engaged by the tooth element 311 in an axial direction parallel to the main axis, as shown in Figs. 13-15.

	With respect to claim 15, Girondi discloses wherein said insertion guide 253-257, 2571, 2572 is engageable by the tooth element 311 in a rotational manner wherein said insertion guide 253-257, 2571, 2572 has a substantially elliptical extension 2572 with respect to the assembly axis, as shown in Figs. 13-15.

With respect to claim 16, Girondi discloses wherein said base assembly 22 is a support group to fluidically connect the filter cartridge 30 to a circuit in which said fluid flows, as shown in Fig. 1.

	With respect to claim 17, Girondi discloses wherein said support group comprises a cartridge housing 21 inside which the filter cartridge 30 is insertable and assemblable, as shown in Fig. 1.



	With respect to claim 20, Girondi discloses performing a reciprocal engagement action between the filter cartridge 30 and the base assembly 22 along and/or around the main axis, so as to bring the first engagement members 311 and the second engagement members 250 into the blocking configuration, as shown in Figs. 13-15.

	With respect to claim 21, Girondi discloses wherein during an execution phase of the mutual engagement action between the filter cartridge and the base assembly a command action is performed on the tooth elements 311 in a radial direction by the user or by the second engagement members 250, as shown in Figs. 13-15.

	With respect to claim 22, Girondi discloses performing, starting from a blocking configuration, a radial thrust action on the tooth elements 311 comprised in the first engagement members; performing a reciprocal disengagement action between the filter cartridge 30 and the base assembly 22 along and/or around the main axis (see paragraphs 0132, 0133).



With respect to claim 24, Girondi discloses wherein a command member has an extension substantially orthogonal to a stem, said command member being the front surface of the stem, as shown in the figure above, for being pressed by a user or by a shaped device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Girondi (US 2016/0375382) in view of Ryoo et al. (US 2015/0343345) [hereinafter Ryoo].
	With respect to claim 18, Girondi lacks wherein the support group comprises a heater to heat the fluid to be filtered before the fluid fluidically reaches the filter cartridge.
	Ryoo discloses a fuel filter 100, as shown in Fig 1, having a housing 10, a body 20 and a heater assembly 40, as shown in Fig. 2B.  The heater assembly 40 prevents the coagulation of fuel during the winter season by heating the fuel inputted through the .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/969,373.  Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/969,373 claims all the subject matter of this application, therefore, the claims of this application are anticipated by Application No. 16/969,373.
This is a provisional nonstatutory double patenting rejection.



Allowable Subject Matter
Claims 3-4 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 would be allowed because the prior art of record does not show or suggest a filter cartridge wherein each command device comprises a command member placed at an end of the stem opposite an end which is connected to the tooth element, wherein by the command member a radial thrust action is executable on the stem and on the tooth element, in combination with any remaining limitations in the claim.  Girondi lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 4 would be allowed because the prior art of record does not show or suggest a filter cartridge wherein said stem has a through-opening extending in a direction substantially parallel to the cartridge axis wherein, in the blocking configuration, a safety insert comprised in the second engagement members is housed in said through opening, in combination with any remaining limitations in the claim.  Girondi lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778